Citation Nr: 0630495	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  01-08 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1970 and 
from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran's active service included a tour in the 
Republic of Vietnam, from September 1968 to June 1969; his 
principal duties were crane shovel operator and wheel vehicle 
mechanic.

2.  The veteran did not engage in combat.

3.  Neither the veteran's participation in combat nor a 
stressor supporting a diagnosis of PTSD has been 
corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
October 1998, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A VCAA letter dated in July 2003 instructed the veteran 
regarding the evidence necessary to substantiate his claim of 
entitlement to service connection for PTSD.  The letter 
requested that the veteran provide further specific details 
of combat related incidents that resulted in his PTSD.  The 
letter described the evidence already of record, and 
indicated that VA would make reasonable efforts to help the 
veteran obtain evidence supportive of her claim.  It noted 
that VA was responsible for obtaining certain types of 
evidence.  The veteran's claim was subsequently readjudicated 
and a supplemental statement of the case was issued in 
January 2006.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained.  The RO has attempted to verify the veteran's 
claimed stressors.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, in a September 2003 
statement, the veteran indicated that he had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The Board notes that the veteran currently carries a 
diagnosis of PTSD. 

The veteran's service personnel records show that he served 
in the Army in Vietnam from September 1968 to June 1969, as a 
crane shovel operator and wheel vehicle mechanic.  He was 
assigned to the 119th Transportation Company and the 854th 
Transportation Company.  

A service medical record dated in August 1975 notes that the 
veteran was seen after experiencing increasing irritability 
centered on adjustment to the military.  The veteran was 
mildly depressed with appropriate affect.  The impression was 
social maladjustment.  The veteran's service medical records 
are otherwise negative for any complaint, diagnosis, or 
abnormal finding pertaining to his psychiatric health.  On 
examinations throughout his military career, the veteran was 
determined to be psychiatrically normal.

In an October 1998 statement, the veteran indicated that he 
was sent to Vietnam in September 1968, and on the first night 
in country his unit came under attack.  He stated that after 
that incident, he was put on guard duty.  He indicated that 
the Vietcong would sneak into the perimeter and attempt to 
sabotage the base.  He indicated that in one instance, the 
attackers were found and killed.  He noted that he saw bodies 
of Vietcong floating in the harbor.  The veteran related that 
one night he was away from his unit at a party and his unit 
came under attack.  He stated that several soldiers did not 
survive the attack.  

An October 1998 treatment summary from the veteran's VA 
provider discusses the veteran's reported stressors.  The 
veteran indicated that shortly after his arrival in Vietnam, 
his unit sustained a significant attack, during which he 
participated in reconnaissance to insure that the attacking 
Vietcong had been killed.  He related that he had repeatedly 
seen Vietcong floating in the bay and that they attempted to 
sabotage American ships.  He also reported that his barracks 
had been attacked and his friends were killed.  He indicated 
that he was involved in transporting their bodies for 
evacuation to Japan.  He also indicated that he drove the 
post commander to a meeting and that they passed a civilian 
bus that had been attacked by Vietcong.  He noted that there 
were bloodied bodies of dead Vietnamese.  

At a December 1998 VA examination, the veteran reported that 
he had served as the port commander's driver after four 
months in Vietnam.  He stated that while on guard duty, his 
imagination would run away and he would be unable to sleep.  
He indicated that he saw Vietcong floating on the water.  He 
stated that after an attack, he transported bodies to the 
helipad to be transported to Japan.  He was unable to provide 
dates to the reported incidents.

A February 2001 letter from the United States Army Center for 
Unit Records Research indicates that the 854th Transportation 
Company came under attack on March 3, 1969 and that three 
individuals were wounded and three enemy were killed.  One 
enemy was suspected to have penetrated into the installation, 
but sweeps of the area revealed nothing.

Lay statements submitted by the veteran relate essentially to 
the veteran's psychiatric symptoms.  

In a February 2006 statement, the veteran indicated that he 
was away from the base during the first attack that he had 
reported, but that he was called back and arrived within 
minutes.  He stated that all night he and members of his unit 
cleaned up body parts.  He noted that they placed at least 15 
bodies and body parts into body bags.

The evidence shows that the veteran has a diagnosis of PTSD 
and that such diagnosis is based upon stressors reported by 
the veteran.  The question remains, however, as to whether 
the veteran engaged in combat or whether there is a verified 
stressor.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. 3.304(f) (1995); Cohen, 10 Vet. App. 
at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, his lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony or 
statements.  Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. 
at 98.

Section 1154(b), however, "does not require the acceptance of 
a veteran's assertion that he was engaged in combat with the 
enemy; it would be tautological to conclude that it did."  
Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 Vet. App. 
132, 136 (1994).  Moreover, mere presence in a combat zone, 
or the reporting of indirect experiences of an individual 
while there, are not sufficient to show that the veteran 
engaged in combat with the enemy.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

There is no reliable evidence that the veteran engaged in 
combat with the enemy.  In this case, his own statements are 
not satisfactory.  The DD 214 reflects that the veteran 
received no decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of the veteran's participation in combat.  
Therefore, as set forth above, the veteran's statements are 
not sufficient by themselves to establish that a claimed 
stressor occurred.  The veteran has not provided any credible 
supporting evidence of his alleged stressors.  Although he 
has been asked for further detail regarding his stated 
stressors, VA has been unable to obtain any credible 
supporting evidence of those stressors. 

As noted above, CURR has verified that the veteran's unit 
came under attack in March 1969 and that three soldiers were 
injured.  This is the only reported stressor that has been 
verified.  However, the veteran himself has indicated that he 
was not present during that attack, being away from the base 
at a party.  He indicates that he assisted in clean up and in 
preparing bodies for transport, but as noted above, the 
incident resulted in three injuries but no friendly killed.  
In essence, there is no credible evidence that the veteran 
engaged in combat with the enemy.  Therefore, verification of 
a claimed in-service stressor is required.  Further, a 
noncombat veteran's testimony alone does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).
In the absence of evidence showing combat service, or of 
credible supporting evidence of an in-service stressor 
supporting the diagnosis of PTSD, the claim must be denied.  
In addition, the only reported stressor verified by CURR is 
the attack on the veteran's base, and the details reported by 
the veteran do not correspond with those noted by CURR.  
Moreover, the veteran has reported that he was in fact away 
from the base at the time of the verified attack, and 
returned afterwards to help with the clean up after the 
attack.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing PTSD.  Although the veteran has a diagnosis of 
PTSD, there is no independent corroboration of at least one 
of the veteran's claimed stressors.  Having carefully 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


